15‐1153 
     Mohabir v. Lynch 
                                                                                             BIA 
                                                                                        Videla, IJ 
                                                                                     A087 336 756 
                                                                                                   

                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                   
                                SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley  Square,  in  the  City  of  New  York,  on  the  6th  day  of  July,  two  thousand 
     sixteen. 
      
     PRESENT:  JON O. NEWMAN, 
                 RICHARD C. WESLEY, 
                 CHRISTOPHER F. DRONEY, 
                          Circuit Judges.   
     _____________________________________ 
      
     OWSHADRAM MOHABIR, AKA Mohabir 
     Owshadram, 
      
                          Petitioner, 
      
                 v.                                                         15‐1153 
                                                                     
     LORETTA E. LYNCH, United States 
     Attorney General, 
      
                          Respondent. 
_____________________________________ 
 
FOR PETITIONER:                  Andrew W. Schilling, Megan E. Whitehill, 
                                 BuckleySandler LLP, New York, NY. 
 
FOR RESPONDENT:                  Benjamin C. Mizer, Principal Deputy 
                                 Assistant Attorney General; Michelle G. 
                                 Latour, Deputy Director; Victor M. 
                                 Lawrence, Senior Litigation Counsel, Office 
                                 of Immigration Litigation, United States 
                                 Department of Justice, Washington, D. C. 
 
      UPON DUE CONSIDERATION of this petition for review of a decision 

of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, 

ADJUDGED, AND DECREED that the petition for review is DISMISSED.   

      Owshadram Mohabir, a native and citizen of Guyana, seeks review of a 

March 20, 2015, decision of the BIA affirming the December 5, 2014, decision of 

an immigration judge (“IJ”) ordering his removal.    In re Owshadram Mohabir, No. 

A087 336 756 (B.I.A. Mar. 20, 2015), aff’g No. A087 336 756 (Immig. Ct. N.Y. City 

Dec. 5, 2014).    We assume the parties’ familiarity with the underlying facts and 

procedural history of this case. 

      Mohabir challenges the IJ’s denial of cancellation of removal under 8 

U.S.C. § 1229b(b).    Specifically, he argues that the IJ erred by concluding that his 



                                          2
2011 federal conviction prevented him from establishing good moral character.   

He contends that § 1229b(b)(1)(B) requires good moral character for 10 years 

preceding the filing of an application; therefore, the IJ and the BIA erred in relying 

on his 2011 conviction because it occurred after he applied for cancellation.    The 

Government responds that Mohabir did not exhaust this argument before the 

BIA.    In the alternative, the Government contends that even if Mohabir’s 

argument was properly exhausted, the Court should defer to the BIA’s 

interpretation of § 1229b(b)(1)(B) set forth in Matter of Ortega‐Cabrera, 23 I. & N. 

Dec. 793 (BIA 2005).   

          We have reviewed both the IJ’s and the BIA’s decisions, see Wangchuck v. 

Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006), and we agree with the 

Government that Mohabir failed to exhaust his request for cancellation of 

removal and the specific issue he seeks to raise before this Court.1 

     I.      Statutory Exhaustion   

          An alien must exhaust his administrative remedies before seeking review 

of an agency order in this Court.    8 U.S.C. § 1252(d)(1); Lin Zhong v. U.S. Dep’t of 



 Judge Droney would find that Mohabir exhausted his request for cancellation of 
1 

removal.   

                                           3
Justice, 480 F.3d 104, 118 (2d Cir. 2007).    This requirement is jurisdictional with 

respect to taking an appeal to the BIA and raising categories of relief on appeal.   

Lin Zhong, 480 F.3d at 118; Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).   

Although Mohabir appealed to the BIA, as discussed below, because he did not 

raise cancellation of removal in that appeal, we lack jurisdiction to consider his 

petition.    See Karaj, 462 F.3d at 119.     

       Mohabir did not challenge the IJ’s conclusion that his 2011 conviction 

barred him from cancellation either during his proceedings before the IJ or on 

appeal to the BIA.    Neither his letter brief nor documentation filed before the 

BIA mentioned cancellation of removal or good moral character, and the BIA did 

not reach the issue, instead concluding that Mohabir did not “meaningfully 

dispute” the moral character determination.     

       We agree with the Government that Mohabir failed to exhaust his request 

for cancellation of removal.    Karaj, 462 F.3d at 119 (dismissing a claim for relief 

under the Convention Against Torture for lack of jurisdiction because it was not 

raised on appeal to the BIA).    Mohabir’s arguments to the contrary must fail.   

His request that we excuse his failure to exhaust based on Lin Zhong is misplaced 



                                                4
because that case holds that courts “may excuse non‐jurisdictional exhaustion 

requirements” when the Government fails to affirmatively raise exhaustion.    Lin 

Zhong, 480 F.3d at 123.    Here, the requirement is jurisdictional and the 

Government affirmatively argues that Mohabir failed to exhaust. 

         Mohabir also contends that, liberally construed, his brief to the BIA raised 

his cancellation claim.    The cases he cites in support of his position are 

inapposite.    In Adams v. Holder, 692 F.3d 91, 97 n.2 (2d Cir. 2012), we considered 

a petitioner’s pro se status in ruling that he had sufficiently exhausted an issue 

before the BIA.    In that case, however, we emphasized the fact that the BIA had 

adjudicated the issue.    Here, the BIA affirmed the IJ’s denial of cancellation of 

removal because Mohabir had not challenged it.    Similarly, Waldron v. INS, 17 

F.3d 511, 515 n.7 (2d Cir. 1994), does not excuse the lack of exhaustion: it also 

provides that an issue will be deemed exhausted if the agency explicitly 

addresses it. 

   II.      Issue Exhaustion   

         This Court generally requires a petitioner to raise before the agency the 

issues he later raises in this Court.    Foster v. INS, 376 F.3d 75, 78 (2d Cir. 2004) 



                                            5
(“To preserve a claim, we require petitioner to raise issues to the BIA in order to 

preserve them for judicial review.” (emphasis in original) (citation and internal 

quotation marks omitted)).    In addition, a petitioner must raise before the IJ the 

challenges he wishes to appeal to the BIA.    Prabhudial v. Holder, 780 F.3d 553, 555 

(2d Cir. 2015) (noting that “the BIA may refuse to consider an issue that could 

have been, but was not, raised before an IJ,” and “this Court’s review is limited 

to whether the BIA erred in deeming the argument waived”).    Although not 

jurisdictional, issue exhaustion is mandatory and denial of the petition would be 

appropriate if Mohabir did not raise the good moral character ruling on appeal to 

the BIA.    Lin Zhong, 480 F.3d at 107.     

       Mohabir did not exhaust the specific issue he raises in this Court:   

namely, that his 2011 conviction should not have been considered by the IJ in 

determining whether he established good moral character for cancellation of 

removal.    Mohabir never argued before the IJ that his 2011 conviction fell 

outside the relevant “good moral character” time period.    See Certified 

Administrative Record at 121–171 (hearings before IJ).    The IJ first indicated he 

would deny Mohabir’s cancellation application based on the 2011 conviction in 



                                               6
July 2014, and Mohabir had ample time to challenge this finding before the IJ 

issued an oral decision in December 2014.    Id. at 117–18 (July 2014 Hearing); 167 

(Dec. 2014 Hearing, Oral Dec.).    Further, neither his letter brief to the BIA nor 

his attached documents referenced “cancellation of removal” or “good moral 

character.”    Id. at 17–83.    His brief asked the BIA to consider documents “to see 

the reason for this appeal” and described Mohabir’s 2011 conviction by 

identifying the statute and discussing the calculation of his sentence.    Id. at 17.   

He attached over sixty pages of documentation, ranging from documents from 

his federal criminal proceedings to information on his immigration status in 

Canada.    Id. at 17–83.    Read liberally, the documents challenged the basis for 

his removal—entry without inspection—not the denial of cancellation based on 

moral character.    Id.    The BIA reasonably determined that Mohabir did not 

“meaningfully dispute that . . . he is unable to demonstrate the good moral 

character needed to be granted cancellation of removal.”    Id. at 2.    Thus, 

Mohabir failed to exhaust the issue of whether his 2011 conviction was properly 

considered by the IJ in making an assessment of “good moral character.” 

       



                                           7
   III.   Purely Legal Claim 

       Finally, Mohabir argues that we may consider an unexhausted claim 

where, as here, it is a “purely legal” claim.    We have held that “the judicial 

exhaustion doctrine”—that is, exhaustion that is mandatory, but not 

jurisdictional—“would not bar consideration of a specific, subsidiary legal 

argument, particularly one that is purely legal and falls outside the INS’s 

traditional area of expertise.”    Gill v. INS, 420 F.3d 82, 86‐87 (2d Cir. 2005) 

(emphasis omitted).    Because Mohabir failed to raise any challenge to either the 

denial of cancellation of removal or to the good moral character finding, his 

failure to exhaust is jurisdictional and cannot be excused.    Karaj, 462 F.3d at 119.   

Moreover, because of this complete failure to exhaust, it cannot be said that he 

now raises a “subsidiary legal argument” or “argument by extension.”    Gill, 420 

F.3d at 86–87.     

       For the foregoing reasons, the petition for review is DISMISSED. 

                                         FOR THE COURT:   
                                         Catherine O’Hagan Wolfe, Clerk 




                                            8